CLARK, J., dissenting with reasons. Jjl respectfully dissent for the following reasons. I find the imposition of a two-year suspension is overly lenient. In my view, respondent’s actions represent serious misconduct that warrants a three-year suspension, as recommended by the hearing committee. Respondent’s mismanagement of his trust account amounts to gross negligence that approaches intentional misconduct. That Respondent did not directly benefit from the mismanagement is negated by the finding that he nonetheless acted with a dishonest or selfish motive. Moreover, despite the absence of a formal allegation, it is noted that respondent intentionally failed to comply with the investigation by the ODC. Thus, I believe a three-year suspension is appropriate.